Citation Nr: 0205380	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-16 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1974 to 
April 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

A review of the record shows that the veteran was provided a 
Statement of the Case in August 1998 on a number of issues.  
In October 1998 the veteran submitted a substantive appeal 
addressing only the issues of entitlement to increased 
evaluations for lumbosacral strain and esophageal reflux.  In 
addition, in a statement submitted in October 2001, the 
veteran withdrew her appeal with respect to the issue of 
entitlement to an increased rating for esophageal reflux.  
The Board further notes that the veteran filed a claim for 
entitlement to a total disability evaluation based upon 
individual unemployability in September 2000.  The RO has 
been undertaking development on, but has yet to adjudicate, 
this claim.  Therefore, the only issue currently on appeal is 
entitlement to an increased evaluation for lumbosacral 
strain.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing.  Under Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Service connection for lumbosacral strain was granted in an 
April 1995 rating decision.  However, when the veteran was 
examined by VA in March 2001 for the purpose of determining 
the severity of her service-connected disability, lumbar disc 
disease and degenerative disease were diagnosed.  Lumbosacral 
strain was not diagnosed.  The examiner did not address the 
etiology of the degenerative changes.  The examination is 
therefore inadequate for rating purposes.

Further, upon review of the record, the Board notes that the 
RO has yet to consider the question of whether service 
connection should be granted for the degenerative changes 
found on the examination.  Since the degenerative changes, if 
service connected, would be for consideration in the 
evaluation of the service-connected low back disability, the 
service connection issue should be resolved before the Board 
decides the veteran's claim for an increased evaluation.

Finally, the Board notes that after the claims folder was 
forwarded to the Board, the veteran appointed a new 
representative and requested that she be scheduled for a 
videoconference hearing before a member of the Board.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:

1.  The RO should advise the veteran that she 
may submit additional medical evidence which 
would help to establish an etiological 
relationship between the recently identified 
degenerative changes of the lumbosacral spine 
and her active military service or her 
service-connected lumbosacral strain.  

2.  In addition, the veteran should be asked 
to provide the names, addresses and 
approximate dates of treatment or evaluation 
for all VA and non-VA health care providers 
who have treated or evaluated her in recent 
years for any low back disorder.  When the 
requested information and any necessary 
authorization are received, the RO should take 
appropriate steps to obtain all indicated 
records.  In any event the RO should make a 
concerted effort to obtain all inpatient and 
outpatient records pertaining to treatment or 
evaluation of the veteran's low back at the 
Salisbury VA Medical Center and Charlotte VA 
Outpatient Center since July 2000.

3.  If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and her 
representative and request them to provide a 
copy of such records.

4.  Upon completion of the above development, 
the RO should schedule the veteran for an 
examination by a physician with appropriate 
expertise to determine the current extent of 
impairment from the veteran's service-
connected lumbosacral strain, and the etiology 
of and extent of impairment from the 
degenerative joint and degenerative disc 
changes of the veteran's lumbosacral spine.  
The veteran should be notified of the date, 
time, and place of the examination in writing.  
The claims folder, to include a copy of this 
Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  All necessary testing, to include 
X-rays, should be conducted.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
the degenerative disc and degenerative 
joint changes of the lumbosacral spine as 
to whether they represent a progression 
of the service-connected lumbosacral 
strain or a correction of the earlier 
diagnosis of lumbosacral strain.  If the 
degenerative changes are found to be 
separate and distinct from the veteran's 
lumbosacral strain, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
degenerative changes originated in 
service or were caused or chronically 
worsened by the veteran's lumbosacral 
strain.  

Further, the examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use, 
during flare-ups, or due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  

The examiner should specifically identify 
any evidence of neuropathy, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The 
examiner also should specifically address 
whether there is loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  

The rationale for all opinions expressed 
must also be provided.

5.  Then, the RO should ensure that the above 
development has been completed and should 
undertake any other development it determines 
to be warranted.

6.  Then, the RO should adjudicate the issue 
of service connection for degenerative joint 
disease and degenerative disc disease of the 
lumbosacral spine and readjudicate the claim 
for an increased evaluation for lumbosacral 
strain.  If the claim for an increased 
evaluation for lumbosacral strain is not 
granted to the veteran's satisfaction or if a 
timely notice of disagreement is received with 
respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue.

7.  The veteran should then be scheduled for a 
videoconference hearing before a member of the 
Board, unless the benefit sought on appeal has 
been granted to her satisfaction or she 
withdraws her request for such a hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




